(2) the movant files in the action the original process, the plaintiffs
                affidavit of compliance, and either a return receipt signed by the
                defendant or a return from the United States Postal Service indicating
                that the defendant refused delivery, could not be located, or that the
                address was insufficient. When the time to serve in the matter below
                lapsed on May 3, 2007, the record demonstrates that neither of these
                requirements had been met. Furthermore, Hicks's argument that she had
                "

                    substantially complied" with the requirements of the statute and
                corrected the deficiencies in service lacks merit. Therefore, the district
                court did not abuse its discretion in dismissing the case for failure to
                serve. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                        j.

                                                           Hardesty



                                                           Parraguirre



                                                           Cherry


                cc:     Hon. Elissa F. Cadish, District Judge
                        William F. Buchanan, Settlement Judge
                        Robert S. Beckett
                        Dennett Winsp ear, LLP
                        Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A

ISIMUEREMBEE